DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 03/25/2021.
Claims 1-20 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 2020-068305 filed in Japan on 04/06/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a communication unit” in claim 1
Regarding the structure/algorithm for “a communication unit”, paragraph [0039] recites a control device and several known communication standards that the communication unit uses to connect to the network and communicate with other devices. The control device along with known communication standards provide a sufficient structure/algorithm.
Because this/these claim limitations is/are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, it is unclear whether Applicant is claiming just a program with instructions to carry out the claimed functions or a computer that has been programmed to carry out the claimed functions. The claim preamble begins “A program…” but the remainder of the claim appears to try to incorporate physical structure of a computer, which would cause one of ordinary skill in the art to be unsure of whether the bounds of the claim stop at the program or encompass the computer as well. Because one of ordinary skill in the art would be unsure of the bounds of the claim, claim 11 is indefinite.
For purposes of examination, and because claim 11 begins with “A program…”, Examiner is interpreting claim 11 as claiming a program with instructions to carry out the claimed functions, with the physical structure of the computer being outside of the claim.
Dependent claims 12-18 are likewise indefinite by virtue of their dependence on indefinite claim 11. Like claim 11, Examiner is interpreting these claims to only cover a program with instructions to carry out the claimed functions.
Regarding claim 19, the claim is indefinite for similar reasons as claim 11. It is unclear whether Applicant is claiming just a program with instructions to carry out the claimed functions or a computer that has been programmed to carry out the claimed functions. The claim preamble begins “A program…” but the remainder of the claim appears to try to incorporate physical structure of a computer, which would cause one of ordinary skill in the art to be unsure of whether the bounds of the claim stop at the program or encompass the computer as well. Because one of ordinary skill in the art would be unsure of the bounds of the claim, claim 19 is indefinite.
For purposes of examination, and because claim 19 begins with “A program…”, Examiner is interpreting claim 19 as claiming a program with instructions to carry out the claimed functions, with the physical structure of the computer being outside of the claim.
Dependent claim 20 is likewise indefinite by virtue of their dependence on indefinite claim 19. Like claim 19, Examiner is interpreting this claim to only cover a program with instructions to carry out the claimed functions.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are software per se.
Claims 11 and 19 are directed to “A program…” As noted in the 35 U.S.C. 112(b) rejection above, the Examiner’s interpretation for claims 11 and 19 is that they are purely directed to “a program” and is not embodied to any structure. A program that does not have a physical or tangible form is not directed to any of the statutory categories and is thereby directed to software per se (MPEP 2106.03). Claims 11 and 19 are ineligible.
Claims 12-18; and claim 20 do not cure the deficiency noted for claims 11; and 19 respectively. Therefore, the claims are considered to be ineligible. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite suggesting a vehicle allocation to a user based on their interests. 
As an initial matter, claims 1-10 fall into at least the “machine” category of statutory subject matter. As discussed above, claims 11-20 do fall in any of the four statutory categories. However, in the interest of performing the full Alice/Mayo test and expediting prosecution, Examiner will proceed in this section assuming arguendo that claims 11-20 fall into at least the “machine” category of statutory subject matter. Eligibility analysis proceeds to Step 2A.
Claim 1 recites: transmit vehicle allocation information for proposing allocation of at least one of a pickup vehicle for transporting a user to a facility and a delivery vehicle for delivering a product from the facility based on contribution information which is contributed to a social networking service and a response from the user to the contribution information. These limitations recite the concept of suggesting a vehicle allocation to a user based on their interests. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because it falls under the category of commercial interactions. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a control unit; a terminal device; and a communication unit configured to communicate with a terminal device. The recited additional elements are recited at a high-level of generality such that they amount to no more than applying the exception into a technological environment (terminal device and control unit) and insignificant extra-solution activity (a communication unit configured to communicate with a terminal device). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than applying the exception using generic computer components into a technological environment and insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a control unit; a terminal device; and a communication unit configured to communicate with a terminal device amount to no more than applying the exception into a technological environment (terminal device and control unit) and insignificant extra-solution activity (a communication unit configured to communicate with a terminal device). Per MPEP 2106.05(d) II. “receiving or transmitting data over a network” has been recognized as well-understood, routine, and conventional extra-solution activity. Therefore, a communication unit configured to communicate with a terminal device is well-understood, routine, and conventional extra-solution activity. The combination of these additional elements is also no more than applying the exception into a technological environment and well-understood, routine, and conventional extra-solution activity. Applying the exception into a technological environment and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 recites: transmit vehicle allocation information for proposing allocation of at least one of a pickup vehicle for transporting a user to a facility and a delivery vehicle for delivering a product from the facility based on contribution information which is contributed to a social networking service and a response from the user to the contribution information. These limitations recite the concept of suggesting a vehicle allocation to a user based on their interests. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because it falls under the category of commercial interactions. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer, a control device, a communication unit configured to communicate with a terminal device, a terminal device, and a control unit. The recited additional elements are recited at a high-level of generality such that they amount to no more than applying the exception into a technological environment (a computer, a control device, a terminal device, and a control unit) and insignificant extra-solution activity (a communication unit configured to communicate with a terminal device). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than applying the exception into a technological environment and insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer, a control device, a communication unit configured to communicate with a terminal device, a terminal device, and a control unit amount to no more than applying the exception into a technological environment (a computer, a control device, a terminal device, and a control unit) and insignificant extra-solution activity (a communication unit configured to communicate with a terminal device). Per MPEP 2106.05(d) II. “receiving or transmitting data over a network” has been recognized as well-understood, routine, and conventional extra-solution activity. Therefore, a communication unit configured to communicate with a terminal device is well-understood, routine, and conventional extra-solution activity. The combination of these additional elements is also no more than applying the exception into a technological environment and well-understood, routine, and conventional extra-solution activity. Applying the exception into a technological environment and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 12-18 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 19 recites: perform control for displaying vehicle allocation information for proposing allocation of at least one of a pickup vehicle for transporting a user to a facility and a delivery vehicle for delivering a product from the facility based on contribution information which is contributed to a social networking service and a response from the user to the contribution information. These limitations recite the concept of suggesting a vehicle allocation to a user based on their interests. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because it falls under the category of commercial interactions. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer, a terminal device, and a control unit. The recited additional elements are recited at a high-level of generality such that they amount to no more than applying the exception into a technological environment (a computer, a terminal device, and a control unit). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than applying the exception into a technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer, a terminal device, and a control unit amount to no more than applying the exception into a technological environment (a computer, a terminal device, and a control unit). The combination of these additional elements is also no more than applying the exception into a technological environment. Applying the exception into a technological environment cannot provide an inventive concept. The claim is not patent eligible.
Claim 20 further limits the abstract idea of claim 19 without adding any new additional elements. Therefore, by the analysis of claim 19 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9, 11-12, 14-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (Japanese Publication No. 2017-187920, hereafter known as Sasaki) in view of Bell et al. (U.S. Pre-Grant Publication No. 2019/0205834, hereafter known as Bell).
Regarding claim 1, Sasaki teaches:
A control device comprising: a communication unit configured to communicate with a terminal device (see Fig. 2 server 100 for control device and [0037] "The communication interface 160 transmits data from the CPU 110 to the user terminals 300A, 300B, 300C and other devices via the Internet, a router, or the like. Conversely, the communication interface 160 receives data from the user terminals 300A, 300B, 300C and other devices via the Internet, a router, etc., and passes them to the CPU 110" for communication unit)
and a control unit configured to transmit delivery information for proposing allocation of a delivery via the communication unit based on contribution information which is contributed to a social networking service and a response from the user of the terminal device to the contribution information (see [0029] for CPU executing processes as control unit. [0075]-[0088] for process, especially [0076] for contribution information to a social networking service, [0080] for the user response to the contribution information, and [0081] for confirmation of order with the delivery details from [0079] based on the results)
As discussed above, Sasaki teaches allocating a delivery of a product to the user. Therefore, Sasaki implies, but does not explicitly teach, proposing the allocation of a delivery vehicle for delivering the item from a facility to the user. However, Bell teaches:
and a control unit configured to transmit vehicle allocation information for proposing allocation of at least one of a pickup vehicle for transporting a user to a facility and a delivery vehicle for delivering a product from the facility to the terminal device (see [0125] for receiving a selection of an item for acquisition, [0126] regarding requesting an item to be delivered, and [0128] "the acquisition device may receive a delivery proposal from the service provider 102. The delivery proposal may indicate a cost for delivery of the item by a delivery service associated with the service provider 102, an estimated amount of time for delivery of the item, an estimated pick-up time for delivery of the item, an estimated drop-off time for delivery of the item, and so on". Also see [0082] for vehicles being used to deliver the item. Also see [0032] for items being picked up from a merchant and brought to the buyer location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the proposed allocation of a delivery vehicle of Bell into the delivery proposal of Sasaki. As Bell states in [0013], “the one or more APIs to the consensus service may allow entities to automatically access information regarding delivery of items by a plurality of delivery services (e.g., courier costs, estimated delivery times, etc.), facilitate delivery of items by the delivery service”. By incorporating the proposed vehicle allocations of Bell, the stores of Sasaki would have visibility to cost and timing information of the delivery via vehicle that would allow them to more efficiently facilitate the deliveries to users.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include proposal for a delivery vehicle as taught by Bell in the delivery proposal of Sasaki, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, the combination of Sasaki and Bell teach all of the limitations of claim 1 above. Sasaki further teaches:
wherein the control unit is configured to determine whether the response from the user includes information indicating that the user is interested in the contribution information (see [0080] for the user response to the contribution information indicating they would like to purchase the item in the contribution information)
and to transmit the delivery information to the terminal device via the communication unit when the response includes the information indicating that the user is interested in the contribution information (see [0029] for CPU executing processes as control unit. [0075]-[0088] for process, especially [0076] for contribution information to a social networking service, [0080] for the user response to the contribution information, and [0081] for confirmation of order with the delivery details from [0079] based on the results)
As discussed above regarding claim 1, Sasaki does not explicitly teach the proposed delivery information as containing a vehicle allocation. However, Bell further teaches:
and to transmit the vehicle allocation information to the terminal device via the communication unit when the response includes the information indicating that the user is interested in the contribution information (see [0125] for receiving a selection of an item for acquisition, [0126] regarding requesting an item to be delivered, and [0128] "the acquisition device may receive a delivery proposal from the service provider 102. The delivery proposal may indicate a cost for delivery of the item by a delivery service associated with the service provider 102, an estimated amount of time for delivery of the item, an estimated pick-up time for delivery of the item, an estimated drop-off time for delivery of the item, and so on". Also see [0082] for vehicles being used to deliver the item. Also see [0032] for items being picked up from a merchant and brought to the buyer location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the proposed allocation of a delivery vehicle of Bell into the delivery proposal of Sasaki. As Bell states in [0013], “the one or more APIs to the consensus service may allow entities to automatically access information regarding delivery of items by a plurality of delivery services (e.g., courier costs, estimated delivery times, etc.), facilitate delivery of items by the delivery service”. By incorporating the proposed vehicle allocations of Bell, the stores of Sasaki would have visibility to cost and timing information of the delivery via vehicle that would allow them to more efficiently facilitate the deliveries to users.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include proposal for a delivery vehicle as taught by Bell in the delivery proposal of Sasaki, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, the combination of Sasaki and Bell teach all of the limitations of claim 1 above. Sasaki further teaches:
wherein the control unit is configured to identify a facility based on text in the contribution information indicating the facility (see [0071] "The server 100 extracts a store name or company name from the input message")
Regarding claim 6, the combination of Sasaki and Bell teach all of the limitations of claim 1 above. Sasaki further teaches:
wherein the control unit is configured to identify a facility based on text in the contribution information indicating a product which is provided from the facility (see [0057] "The server 100 extracts a product name from the input message, and extracts at least one store that sells and delivers the product")
Regarding claim 9, the combination of Sasaki and Bell teach all of the limitations of claim 1 above. As discussed above, Sasaki teaches proposing delivery information, but does not explicitly teach the proposed delivery information being vehicle allocation information of a delivery vehicle with a facility as a departure place and the user position as a destination. However, Bell further teaches:
wherein the control unit is configured to generate vehicle allocation information of the delivery vehicle with a position of the facility as a departure place and with a position of the user as a destination (see [0032] "A third party service may obtain an item from a delivery pick-up location (e.g., a location of a merchant) and transport the item to a delivery drop-off location (e.g., a location of a buyer)". Also see [0135], [0136] and [0128])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the proposed allocation of a delivery vehicle of Bell into the delivery proposal of Sasaki. As Bell states in [0013], “the one or more APIs to the consensus service may allow entities to automatically access information regarding delivery of items by a plurality of delivery services (e.g., courier costs, estimated delivery times, etc.), facilitate delivery of items by the delivery service”. By incorporating the proposed vehicle allocations of Bell, the stores of Sasaki would have visibility to cost and timing information of the delivery via vehicle that would allow them to more efficiently facilitate the deliveries to users.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include proposal for a delivery vehicle as taught by Bell in the delivery proposal of Sasaki, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11, Sasaki teaches:
A program causing a computer to serve as a control device comprising (see [0129] " The CPU 110 controls each unit of the server 100 by executing a program stored in the memory 120. More specifically, the CPU 110 executes programs stored in the memory 120 and executes various processes described later by referring to various data)
Regarding the remaining limitations of claim 11, please see the rejection of claim 1 above.
Regarding claim 12, the combination of Sasaki and Bell teach all of the limitations of claim 11 above. Regarding the limitations introduced in claim 12, please see the rejection of claim 2 above.
Regarding claim 14, the combination of Sasaki and Bell teach all of the limitations of claim 11 above. Sasaki further teaches:
wherein the control unit is configured to identify a facility based on at least one of text and an image in the contribution information indicating the facility (see [0071] "The server 100 extracts a store name or company name from the input message")
Regarding claim 15, the combination of Sasaki and Bell teach all of the limitations of claim 11 above. Sasaki further teaches:
wherein the control unit is configured to identify a facility based on at least one of text and an image in the contribution information indicating a product which is provided from the facility (see [0057] "The server 100 extracts a product name from the input message, and extracts at least one store that sells and delivers the product")
Regarding claim 17, the combination of Sasaki and Bell teach all of the limitations of claim 11 above. Regarding the limitations introduced in claim 17, please see the rejection of claim 9 above.
Regarding claim 19, Sasaki teaches:
A program causing a computer to serve as a terminal device (see [0049] "CPU 310 controls each part of smartphone 300 by executing a program stored in memory 320")
comprising: a control unit configured to perform control for displaying delivery information for proposing a delivery based on contribution information which is contributed to a social networking service and a response from the user to the contribution information (see [0049] "CPU 310 controls each part of smartphone 300 by executing a program stored in memory 320" for CPU control unit. See [0051] for the display 330 controlled by CPU 310. See [0079] and [0080] for delivery proposal information sent to terminals 300B and 300C and inputs entered into the terminals. See [0053 for display 330 displaying text/comments)
As discussed above regarding claims 1 and 11, Sasaki does not explicitly teach the displayed delivery proposal containing vehicle allocation information. However, Bell teaches:
vehicle allocation information for proposing allocation of at least one of a pickup vehicle for transporting a user to a facility and a delivery vehicle for delivering a product from the facility (see [0035] “the acquisition device displays various information received from the service provider 102 regarding delivery of the item through an item acquisition interface 120” and [0125] for receiving a selection of an item for acquisition, [0126] regarding requesting an item to be delivered, and [0128] "the acquisition device may receive a delivery proposal from the service provider 102. The delivery proposal may indicate a cost for delivery of the item by a delivery service associated with the service provider 102, an estimated amount of time for delivery of the item, an estimated pick-up time for delivery of the item, an estimated drop-off time for delivery of the item, and so on". Also see [0082] for vehicles being used to deliver the item. Also see [0032] for items being picked up from a merchant and brought to the buyer location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the proposed allocation of a delivery vehicle of Bell into the delivery proposal of Sasaki. As Bell states in [0013], “the one or more APIs to the consensus service may allow entities to automatically access information regarding delivery of items by a plurality of delivery services (e.g., courier costs, estimated delivery times, etc.), facilitate delivery of items by the delivery service”. By incorporating the proposed vehicle allocations of Bell, the stores of Sasaki would have visibility to cost and timing information of the delivery via vehicle that would allow them to more efficiently facilitate the deliveries to users.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include proposal for a delivery vehicle as taught by Bell in the delivery proposal of Sasaki, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et in view of Bell and Zhang et al. (U.S. Patent No. 8,893,012; hereafter known as Zhang).
Regarding claim 3, the combination of Sasaki and Bell teach all of the limitations of claim 1 above. Sasaki also teaches proposing items to be purchased to users based on location in [0078]. Sasaki further teaches checking when the amount of interest in having a product delivered exceeds a predetermined threshold (see [0081] “The server 100 receives data requesting purchase of a product. When the number of products desired to be purchased reaches a predetermined number or more, the server 100 determines (9) an order”). However, Sasaki teaches the proposed delivery information being transmitted to the user before checking whether the interest exceeds this predetermined threshold (see [0079]-[0080]). Therefore, Sasaki does not explicitly teach the control unit determining whether the number of interested responses to contribution information is equal to or greater than a predetermined threshold and transmitting the vehicle allocation proposal when the threshold is met or exceeded. However, Zhang teaches:
wherein the control unit is configured to determine whether the number of registered responses to the contribution information indicating that a user is interested in the contribution information is equal to or greater than a predetermined number (see Col. 9 lines 22-34 "A comparison may be made between the popularity score for the third-party content item and an average score for similar genre third-party content items to determine a relationship between the popularity score and the average score (step 704). In some implementations, the comparison may be made between the received popularity score such that the relationship is indicative of the user's specific rating relative to the average score. For example, if a user rates a third-party content item with a 7 on a scale of 0 to 10, where the average score for similar genre third-party content items is a 3, the relationship may indicate that the third-party content item is above average compared to similar genre third-party content items" and Col. 12 lines 37-41 "Based on the computed 2.75 popularity score of the third-party content item, in some implementations the third-party content item may be designated for promotion (e.g., to be shown to a greater number of user devices)" and preceding Col. 12 discussion of click-through rates for comparing click through rate scores vs. the set average for similar content)
and to transmit the vehicle allocation information to the terminal device via the communication unit when the number of responses indicating that a user is interested in the contribution information is equal to or greater than the predetermined number (see Col. 12 lines 37-41 "Based on the computed 2.75 popularity score of the third-party content item, in some implementations the third-party content item may be designated for promotion (e.g., to be shown to a greater number of user devices)" proposal to buy the item that the original user of Sasaki posted about on the social networking service is transmitted widely when the social network post is above the threshold popularity)
One of ordinary skill in the art would have recognized that applying the known technique of widely transmitting content that has reached/exceeded a threshold level of popularity of Zhang to the transmissions of product proposals of the combination of Sasaki and Bell would have yielded predictable results and resulted in an improved system. It would have been recognized that applying this technique of Zhang to the teachings of the combination of Sasaki and Bell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such preferential transmission of popular contribution information. Further, applying the transmission of popular content to the combination of Sasaki and Bell would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more popular items to be suggested to users for purchase, not just items being purchased close by, increasing engagement and higher expected value sales leads through the combined system.
Regarding claim 13, the combination of Sasaki and Bell teach all of the limitations of claim 11 above. Regarding the limitations introduced in claim 13, please see the rejection of claim 3 above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et in view of Bell and Chen et al. (U.S. Pre-Grant Publication No. 2017/0206416, hereafter known as Chen).
Regarding claim 5, the combination of Sasaki and Bell teach all of the limitations of claim 1 above. As discussed above regarding claim 4, Sasaki further teaches identifying a facility based on text in the social media contribution. However, Sasaki does not explicitly teach identifying the facility based on images in the contribution information. Chen teaches:
wherein the control unit is configured to identify a facility based on an image in the contribution information indicating the facility (see [0084] "The method also includes receiving (408) a query image and analyzing the query image (at operation 410 and using the trained visual detectors from operation 406) to detect the discovered business-aware concepts in the query image...The first vector and the second vector then represent (410) the query image to match against representations of business venues in a database (e.g., to find a business venue representation that is closest to the representation of the query image)")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ability to identify a business venue from an image of Chen with the ability to identify a store from user inputted text of the combination of Sasaki and Bell. As Chen states in [0003], social networks (like the one being used in Sasaki) are popular for sharing images but often the images are not explicitly geotagged with the location they were taken. Chen states in [0005] that by adding the ability to determine the specific business venture an image was taken at, a system “can facilitate better understanding of an image's (or a user associated with the image) geographic context, which can enable better inference of…people in the geographic vicinity of the user”. Sasaki teaches proposing items to be purchased to users based on their location relative to the user who made the social network post in [0078], so incorporating Chen’s image recognition would allow the combined system to more accurately determine nearby users to the user who made the social network post and allow the system to process image posts as well as text posts.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et in view of Bell and Ferguson et al. (U.S. Pre-Grant Publication No. 2019/0043009, hereafter known as Ferguson).
Regarding claim 7, the combination of Sasaki and Bell teach all of the limitations of claim 1 above. Sasaki further teaches users entering into the social networking service information about a product they wish to purchase (see [0021] “he user of the user terminal 300A inputs a message toward a page such as SNS (Social Networking Service). For example, the user inputs the name of a desired product, such as ‘I want to eat AAA’”). As discussed above regarding claim 6, Sasaki teaches recognizing a product from text input by a user and determining a store that sells the product. However, Sasaki does not explicitly teach identifying a facility based on an image indicating a product which is provided from the facility. Ferguson teaches:
wherein the control unit is configured to identify a facility based on an image in the contribution information indicating a product which is provided from the facility (see [0069] "When the customer finds a product he wants to purchase, the customer may capture or access an image thereof, such as taking a picture of the product receive an image from a friend, or accessing the image from a webpage" and [0071] "In step 430, the image recognition algorithms may result in identifying one or more products based on the image. Then, the delivery control system determines in step 440 whether or not the identified products are available, such as whether the identified products are in stock in...at one or more merchants")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the product image recognition of Ferguson with the product text recognition of Sasaki and Bell. As Ferguson states in [0004], “customers may still experience difficulty in trying to locate and purchase a particular product they see outside of online shopping websites. For example, a customer may see an item of interest in a real world setting or in a web page that is not a shopping website, and to find the item, she would have to go through a series of steps to search for the product on the Internet… there is continuing interest in reducing the burden of consumers in locating and purchase products”. By incorporating the ability to process images of Ferguson into the combination of Sasaki and Bell, the resulting system would allow users to be able to post images of the product they wish to purchase instead of needing to locate and input a brand/product name in order to use the system. The image recognition capability streamlines the process for the user posting on the social networking service.
Claims 8, 10, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et in view of Bell and Singh et al. (U.S. Pre-Grant Publication No. 2017/0041437, hereafter known as Singh).
Regarding claim 8, the combination of Sasaki and Bell teach all of the limitations of claim 1 above. As discussed above, Sasaki and Bell teach products being delivered to users. Bell also teaches users picking up items from restaurants in [0013] and [0016]. However, Singh teaches:
wherein the control unit is configured to generate vehicle allocation information of the pickup vehicle with a position of the user as a departure place and with a position of the facility as a destination (see Fig. 1 fields 150 and 152 showing start location being the pickup location of the UberX and the restaurant being the destination. Also see [0028] "the first text field 150 may receive a current address and the second text field 152 may receive a destination address. The first and second text fields 150, 152 may be populated based on information displayed in the application view 46-1. For example, a restaurant address displayed by the restaurant review function may be used to populate the destination address". In combination with Sasaki, the ridesharing of users to a location of Singh is replacing the delivery of products to the users of Sasaki)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the vehicle bringing the user to the facility of Singh for the vehicle bringing the item from the facility to the user of the combination of Sasaki and Bell. 
Specifically, Singh teaches in [0054] and [0067] that a user planning to go to a restaurant and a user having food delivered from a restaurant are two of the possible user intents in the system. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 10, the combination of Sasaki and Bell teach all of the limitations of claim 1 above. Sasaki further teaches in [0053] that the server sends instructions to display the contribution information and the suggested purchase/delivery (“The CPU 310 displays the received comment on the display 330 or uploads it to the server 100 via the communication interface 360. The CPU 310 receives a suggestion regarding another user's comment via the communication interface 360 and displays it on the display 330”). However, while these elements are displayed at some point in the process of Sasaki, neither Sasaki nor Bell explicitly teach that the instructions are for displaying the vehicle allocation information along with the contribution information. Singh teaches:
wherein the control unit is configured to transmit an instruction for displaying the vehicle allocation information along with the contribution information to the terminal device via the communication unit (see Fig. 1 section 46-1 for contribution information and section 50-2 for vehicle allocation information on the same display. See [0034] "The card object 180 may indicate a layout 186 for the application card 50-2. The layout 186 may include computer-readable instructions that the client computing device 140 can execute to render the application card 50-2. The layout 186 may indicate the GUI elements for the application card 50-2. The layout 186 may indicate function parameters for the application function 146-2. The server 100 may transmit the layout 186 as a layout file" for the control device sending layout instructions for the display of contribution information and vehicle allocation information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine displaying the vehicle allocation information along with the contribution information of Singh with the displaying of the vehicle allocation information and contribution information of the combination of Sasaki and Bell. As Singh states in [0020], switching between applications (for example, Yelp in [0025] and Uber in [0026]) takes additional time for the user, may accelerate wear and tear of the user’s device, and cost battery life of the user device. By displaying both the vehicle allocation information and contribution information on the same screen, these issues can be circumvented and allow the user of the combination of Sasaki and Bell to get their desired item with less burden on their time and devices.
Regarding claim 16, the combination of Sasaki and Bell teach all of the limitations of claim 11 above. Regarding the limitations introduced in claim 16, please see the rejection of claim 8 above. 
Regarding claim 18, the combination of Sasaki and Bell teach all of the limitations of claim 11 above. Regarding the limitations introduced in claim 18, please see the rejection of claim 10 above.
Regarding claim 20, the combination of Sasaki and Bell teach all of the limitations of claim 19 above. Sasaki further teaches in [0053] that the terminal display displays the contribution information and the suggested purchase/delivery (“The CPU 310 displays the received comment on the display 330 or uploads it to the server 100 via the communication interface 360. The CPU 310 receives a suggestion regarding another user's comment via the communication interface 360 and displays it on the display 330”). However, while these elements are displayed on the terminal device at some point in the process of Sasaki, neither Sasaki nor Bell explicitly teach displaying the vehicle allocation information along with the contribution information. Singh teaches:
wherein the control unit is configured to perform control for displaying the vehicle allocation information along with the contribution information (see Fig. 1 section 46-1 for contribution information and section 50-2 for vehicle allocation information on the same display. See [0034] "The layout 186 may include computer-readable instructions that the client computing device 140 can execute to render the application card 50-2. The layout 186 may indicate the GUI elements for the application card 50-2. The layout 186 may indicate function parameters for the application function 146-2. The server 100 may transmit the layout 186 as a layout file. The client computing device 140 receives the card object 180 and renders the application card 50-2 based on the information included in the card object 180" for client device displaying the contribution information and vehicle allocation information on the same display)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine displaying the vehicle allocation information along with the contribution information of Singh with the displaying of the vehicle allocation information and contribution information of the combination of Sasaki and Bell. As Singh states in [0020], switching between applications (for example, Yelp in [0025] and Uber in [0026]) takes additional time for the user, may accelerate wear and tear of the user’s device, and cost battery life of the user device. By displaying both the vehicle allocation information and contribution information on the same screen, these issues can be circumvented and allow the user of the combination of Sasaki and Bell to get their desired item with less burden on their time and devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (U.S. Pre-Grant Publication No. 2021/0042772) teaches suggesting candidate destinations for a vehicle service based on a triggering event of ordering a product
Kajiwara et al. (U.S. Pre-Grant Publication No. 2020/0334783) teaches suggesting ride-share destinations and allocating vehicles for users based on the users’ desired experiences
Benkreira et al. (U.S. Pre-Grant Publication No. 2020/0167810) teaches predicting a user will request a rideshare based on transactions at a facility
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628           
                                                                                                                                                                                             /RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628